                                    Case 3:18-cv-02238-BEN-WVG Document 5 Filed 10/12/18 PageID.22 Page 1 of 2


                                     KAZEROUNI LAW GROUP, APC
                                     Abbas Kazerounian, Esq. (249203)
                                1    ak@kazlg.com
                                     Matthew M. Loker, Esq. (279939)
                                2
                                     ml@kazlg.com
                                3    Elizabeth A. Wagner, Esq. (317098)
                                     elizabeth@kazlg.com
                                4
                                     245 Fischer Avenue, Suite 101
                                5    Costa Mesa, CA 92626
                                     Telephone: (800) 400-6808
                                6
                                     Facsimile: (800) 520-5523
                                7
                                     Attorneys for Plaintiff,
                                8    Jayson Swigart
                                9                         UNITED STATES DISTRICT COURT
                                                       SOUTHERN DISTRICT OF CALIFORNIA
                               10
                               11    JAYSON SWIGART,                                Case No.: 3:18-CV-02238-BEN-WVG
                                     INDIVIDUALLY AND ON
                               12
                                     BEHALF OF ALL OTHERS                           PROOF OF SERVICE OF
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1




                               13    SIMILARLY SITAUTED,                            SUMMONS
    COSTA MESA, CA 92626




                               14
                                                    Plaintiff,
                               15
                                                             v.
                               16
                               17    PARCEL PENDING, INC.,
                               18
                                                    Defendant.
                               19
                               20
                               21
                               22
                               23
                               24
                               25
                               26
                               27
                               28    Case No.: 3:18-CV-02238-BEN-WVG                        Swigart, et al. v. Parcel Pending, Inc.
                                                                  PROOF OF SERVICE OF SUMMONS
Case 3:18-cv-02238-BEN-WVG Document 5 Filed 10/12/18 PageID.23 Page 2 of 2
